DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 6/26/2019. It is noted, however, that applicant has not filed a certified copy of the CN201920973397.0 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10, 15-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2016/0190166 A1 to Kim et al.
As to claim 1, Kim discloses a display panel, comprising: a display region, comprising at least one rounded corner (Fig. 2 and 5, paragraph 0034, display portion (120)); and a non-display region, located at a periphery of the display region (Fig. 2 and 
As to claim 2, Kim discloses the display panel, wherein each of the plurality of the first dummy pixels is located between the gate drive circuit and the display region, and each of the plurality of the first dummy pixels is configured to not emit light (Fig. 5, paragraph 0076, where the metal dummy patterns (MDP) are located between gate driving circuit (150) and display portion (120) are do not emit light as they are dummy pixels).
As to claim 3, Kim discloses the display panel, wherein the plurality of the first dummy pixels are arranged as a step shape (Fig. 11, paragraph 0043, where the dummy pixels (DP) are arranged in a step shape).
As to claim 4, Kim discloses the display panel, wherein the plurality of the first dummy pixels comprise at least one column in a first direction and at least one row in a second direction, and the first direction and the second direction are perpendicular to each other (Fig. 11, paragraph 0043, where dummy pixels (DP) are arranged in several columns and rows).
claim 5, Kim discloses the display panel, further comprising: a bonding region, wherein the bonding region is located at one of sides of the display region, a plurality of second dummy pixels are provided at an opposite side of the display region to the bonding region, and each of the plurality of the second dummy pixels is configured not to emit light (Fig. 5-6B, paragraphs 0094-0106, where the flexible circuit boards (170, 190) are attached towards the rear of substrate (110) and the metal dummy patterns (MDP) are on the front of substrate (110)).
As to claim 6, Kim discloses the display panel, wherein a second power line of each of the plurality of the second dummy pixels is connected with the signal line of the gate drive circuit (Fig. 3, paragraphs 0044-0045, where the metal dummy patterns (MDP) are connected to pixel power lines (PL)).
As to claim 7, Kim discloses the display panel, wherein the plurality of the second dummy pixels are arranged at equal intervals in at least one direction selected from the group consisting of a first direction and a second direction, and the first direction and the second direction are perpendicular to each other (Fig. 11, paragraph 0043, where the dummy pixels (DP) are arranged in equal intervals in two directions).
As to claim  8, Kim discloses the display panel, wherein the plurality of the second dummy pixels comprise at least one column in the first direction and at least one row in the second direction (Fig. 11, paragraph 0043, where dummy pixels (DP) are arranged in columns and rows).
As to claim 9, Kim discloses the display panel, wherein the at least one rounded corner comprises: a first rounded corner and a second rounded corner which are proximal to the bonding region, and the plurality of the first dummy pixels are arranged 
As to claim 10, Kim discloses the display panel, wherein the at least one rounded corner further comprises: a third rounded corner and a fourth rounded corner which are distal to the bonding region, and the plurality of the first dummy pixels are arranged outside the third rounded corner and outside the fourth rounded corner (Fig. 5, paragraphs 0097-0108, where the bonding regions are located at flexible circuit boards (170, 190) and the metal dummy patterns (MDP) are located outside of these regions).
As to claim 15, Kim discloses limitations similar to claim 1.
As to claim 16, Kim discloses limitations similar to claim 1.  In addition, Kim discloses a manufacturing method of a display panel, comprising: providing a base substrate (Fig. 2, paragraph 0034, substrate (110)).
As to claim 17, Kim discloses the manufacturing method, further comprising: forming a plurality of pixel units in the display region, each of the plurality of pixel units being configured to emit light and each of the plurality of the first dummy pixels being configured to not emit light (Fig. 2, 5 and 11, paragraphs 0043-0045, where pixels (P) in display portion (120) emit light and dummy pixels (DP) in the metal dummy patterns (MDP) do not emit light).
As to claims 19 and 20, Kim discloses limitations similar to claim 5.
Allowable Subject Matter
Claims 11-14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “wherein each of the plurality of the first dummy pixels and each of the plurality of the second dummy pixels at least respectively comprises a pixel drive circuit, the pixel drive circuit comprises a first scanning line, a second scanning line, and a third scanning line, and 3Preliminary AmendmentAtty. Docket: 1734-696 the first scanning line, the second scanning line, and the third scanning line are connected with the gate drive circuit respectively, or the first scanning line, the second scanning line, and the third scanning line are in a floating state”, in combination with the other limitations set forth in claim 11.
Claims 12-14 are dependent on claim 11.
The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “wherein the forming the plurality of the first dummy pixels comprises: sequentially forming a buffer layer and an active layer on the base substrate; forming a first scanning line, a second scanning line, a third scanning line, and a first gate electrode on the active layer; forming a second insulation layer; 6Preliminary AmendmentAtty. Docket: 1734-696 forming an initial voltage line and a second gate electrode on the second insulation layer; forming a third insulation layer, wherein the third insulation layer overlays the initial voltage line and the second gate electrode, and the third insulation layer is provided with a plurality of via holes, and the plurality of via holes comprise a first via hole, a second via hole, a third via hole, a fourth via hole, a fifth via hole, a sixth via hole, and a seventh via hole; each of the first via hole, the second via hole, and the third via hole exposes the second gate electrode; each of the fifth via hole and the sixth via hole exposes the active layer; and the seventh via hole exposes the initial voltage line; forming a data line, a power line, a connecting line and a drain electrode on the third insulation layer, wherein one terminal of the drain electrode is connected with the second gate electrode through the first via hole, the other terminal of the drain electrode is connected with the active layer through the fifth via hole; the data line is connected with the active layer through the fourth via hole; the power line is connected with the second gate electrode through the second via hole and the third via hole; one terminal of the connecting line is connected with the active layer through the sixth via hole, and the other terminal of the connecting line is connected with the initial voltage line through the seventh via hole; forming a fourth insulation layer, the fourth insulation layer being provided with an eighth via hole, the eighth via hole exposing the drain electrode; forming a pixel defining layer on the fourth insulation layer, the pixel defining layer defining a pixel opening, and the eighth via hole being located in the pixel opening; and forming an anode in the pixel opening, the anode being connected with the drain electrode through the eighth via hole”, in combination with the other limitations set forth in claim 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773.  The examiner can normally be reached on Monday-Friday 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/           Primary Examiner, Art Unit 2627